       Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 1 of 63




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK


 NAJAH A. HENRY, CHANEL J.
 JACKSON, ALEXIS DIAS, HOLLY
 BUFFINTON, and CONSTANCE
 VENABLE,                                                               Case No. 1:21-cv-285 (TJM/CFH)

                                Plaintiffs,               CLASS-ACTION COMPLAINT

                      v.                                   DEMAND FOR JURY TRIAL

 BEECH-NUT NUTRITION COMPANY,

                                Defendant.



                                        INTRODUCTION

       1.      Plaintiffs Najah A. Henry, Chanel J. Jackson, Alexis Dias, Holly Buffinton and

Constance Venable individually and on behalf of all others similarly situated, by and through

their undersigned attorneys, bring this Class Action Complaint against Defendant Beech-Nut

Nutrition Company for its negligent, reckless, and/or intentional practice of misrepresenting and

failing to fully disclose the heavy metals and/or perchlorate or other ingredients that do not

conform to the labels, packaging, advertising, and statements of Defendant’s products sold

throughout the United States, including this District. Plaintiffs seek both injunctive and

monetary relief on behalf of the proposed Class and Sub-Classes (as defined below) including:

(i) requiring full disclosure of all such substances and ingredients in Defendant’s marketing,

advertising, and labeling; (ii) requiring testing of all ingredients and final products for such

substances; and (iii) restoring monies to the members of the proposed Class. Plaintiffs allege the

following based upon personal knowledge as well as investigation by their counsel and, as to all



                                                  1
         Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 2 of 63




other matters, upon information and belief. Plaintiffs believe that a reasonable opportunity for

discovery will reveal substantial evidentiary support for the allegations set forth herein.

      DEFENDANT MARKETS ITSELF AS SELLING ONLY PREMIUM BABY FOOD
                 THAT IS SAFE FOR HUMAN CONSUMPTION

         2.     Defendant manufactures, markets, advertises, labels, distributes, and sells baby

food products under the brand name Beech-Nut throughout the United States, including in this

District.

         3.     Defendant states that it offers natural and organic baby foods “that are free from

artificial preservatives, colors and flavors.” Defendant touts that it “conduct[s] over 20 rigorous

tests on our purees, testing for up to 255 pesticides and heavy metals (like lead, cadmium,

arsenic and other nasty stuff). Just like you would, we send the produce back if it’s not good

enough.”1

         4.     Defendant’s packaging and labels further emphasize quality and safe ingredients

and even declares that the products are “100% Natural.”

         5.     Defendant’s packaging and labels further emphasize that its baby food products

are natural, organic, and safe for human infant consumption.

         6.     Yet nowhere in the labeling, advertising, statements, warranties, and/or packaging

does Defendant disclose that the Baby Foods (as listed in paragraph 27 below) include and/or

have a high risk of containing heavy metals or other ingredients that do not conform to the labels,

packaging, advertising, and statements.




1
    https://www.beechnut.com/our-story/.
                                                  2
       Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 3 of 63




       7.      Indeed, the Baby Foods have been shown to contain significant levels of arsenic,

mercury, lead, cadmium, and/or perchlorate2—all known to pose health risks to humans and

particularly infants. See Ex. A.

       8.      Despite this, Defendant warrants, promises, represents, misleads, labels, and/or

advertises that the Baby Foods are free of any heavy metals, perchlorate, and/or unnatural

ingredients by making assurances that the foods are natural and safe for infant consumption.

       9.      Defendant asserts that its foods are “real food for babies,”3 that its foods are tested

for heavy metals, and that Defendant is “aware of no higher standards in the industry than the

ones we employ,”4 in direct contradiction to the true nature of its contents, which include, but are

not limited to, heavy metals and/or perchlorate.

       10.     Defendant also asserts that the Baby Foods are safe and appropriate for

consumption by babies through its “Stage” representations, which identify the appropriate age

range that should consume the Baby Food. For example, “Stage 1, 4 months+,” “Stage 2, 6

months+,” etc. Each of the Baby Foods contain this “Stage” designation, identifying that it is

suitable and appropriate for consumption by a baby or child.

       11.     It was recently revealed on information and belief that Defendant was knowingly,

recklessly, and/or negligently selling the Baby Foods containing arsenic, mercury, cadmium,

lead, and/or perchlorate.




2
  HEALTHY BABIES BRIGHT FUTURES, What’s In My Baby’s Food?,
https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (hereinafter, “Healthy Babies Bright
Futures Report”).
4
  https://www.beechnut.com/food-quality-safety/.
4
  https://www.beechnut.com/food-quality-safety/.
                                                   3
       Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 4 of 63




        12.     Plaintiffs bring this action individually and on behalf of all consumers who

purchased the Baby Foods, to cause the disclosure of the presence and/or risk of the presence of

heavy metals, perchlorate, and/or unnatural or other ingredients that do not conform to the labels,

packaging, advertising, and statements in the Baby Foods; to correct the false and misleading

perception Defendant has created in the minds of consumers that the Baby Foods are high

quality, healthy, and safe for infant consumption; and to obtain redress for those who have

purchased the Baby Foods.

                                  JURISDICTION AND VENUE

        13.     This Court has original jurisdiction over all causes of action asserted herein under

the Class Action Fairness Act, 28 U.S.C. §1332(d)(2), because the matter in controversy exceeds

the sum or value of $5,000,000 exclusive of interest and costs and more than two-thirds of the

Class reside in states other than the states in which Defendant is a citizen and in which this case

is filed, and therefore any exemptions to jurisdiction under 28 U.S.C. §1332(d) do not apply.

        14.     Venue is proper in this Court pursuant to 28 U.S.C. §1391, because Plaintiffs

have suffered injury as a result of Defendant’s acts in this district, many of the acts and

transactions giving rise to this action occurred in this District, Defendant conducts substantial

business in this district, Defendant has intentionally availed itself of the laws and markets of this

district, and Defendant is subject to personal jurisdiction in this district.

                                              PARTIES

        15.     Plaintiff Najah A. Henry is a resident of the Commonwealth of Pennsylvania, and

purchased Defendant’s Baby Foods. Prior to purchasing the Baby Foods, Plaintiff Henry saw

Defendant’s nutritional claims on the packaging, including “natural[],” the “Stage”

representations, and “real food for babies,” which she relied on in deciding to purchase the Baby



                                                   4
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 5 of 63




Foods. During that time, based on Defendant’s material omissions and the false and misleading

claims, warranties, representations, advertisements and other marketing by Defendant, Plaintiff

Henry was unaware that the Baby Foods contained any level of heavy metals, chemicals, or

toxins, and would not have purchased the food if that was fully disclosed, or she would not have

paid as much for the Baby Foods if that information was fully disclosed. Plaintiff Henry was

injured by paying a premium for the Baby Foods that have no or de minimis value—or whose

value was at least less than what she paid for the Baby Food—based on the presence of the

alleged heavy metals, chemicals, and toxins.

       16.     Plaintiff Chanel J. Jackson is a resident of the Commonwealth of Pennsylvania,

and purchased Defendant’s Baby Foods. Prior to purchasing the Baby Foods, Plaintiff Jackson

saw Defendant’s nutritional claims on the packaging, including “natural[],” the “Stage”

representations, and “real food for babies,” which she relied on in deciding to purchase the Baby

Foods. During that time, based on Defendant’s omissions and the false and misleading claims,

warranties, representations, advertisements and other marketing by Defendant, Plaintiff Jackson

was unaware that the Baby Foods contained any level of heavy metals, chemicals or toxins, and

would not have purchased the food if that was fully disclosed, or she would not have paid as

much for the Baby Foods if that information was fully disclosed. Plaintiff Jackson was injured

by paying a premium for the Baby Foods that have no or de minimis value—or whose value was

at least less than what she paid for the Baby Food—based on the presence of the alleged heavy

metals, chemicals, and toxins.

       17.     Plaintiff Alexis Dias is a resident of the State of Rhode Island, and purchased

Defendant’s Baby Foods. Prior to purchasing the Baby Foods, Plaintiff Dias saw Defendant’s

nutritional claims on the packaging, including “natural[],” the “Stage” representations, and “real



                                                5
          Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 6 of 63




food for babies,” which she relied on in deciding to purchase the Baby Foods. During that time,

based on Defendant’s omissions and the false and misleading claims, warranties, representations,

advertisements and other marketing by Defendant, Plaintiff Dias was unaware that the Baby

Foods contained any level of heavy metals, chemicals or toxins, and would not have purchased

the food if that was fully disclosed, or she would not have paid as much for the Baby Foods if

that information was fully disclosed. Plaintiff Dias was injured by paying a premium for the

Baby Foods that have no or de minimis value—or whose value was at least less than what she

paid for the Baby Food—based on the presence of the alleged heavy metals, chemicals, and

toxins.

          18.   Plaintiff Holly Buffinton is a resident of the State of Rhode Island, and purchased

Defendant’s Baby Foods. Prior to purchasing the Baby Foods, Plaintiff Buffinton saw

Defendant’s nutritional claims on the packaging, including “natural[],” the “Stage”

representations, and “real food for babies,” which she relied on in deciding to purchase the Baby

Foods. During that time, based on Defendant’s omissions and the false and misleading claims,

warranties, representations, advertisements and other marketing by Defendant, Plaintiff

Buffinton was unaware that the Baby Foods contained any level of heavy metals, chemicals or

toxins, and would not have purchased the food if that was fully disclosed, or she would not have

paid as much for the Baby Foods if that information was fully disclosed. Plaintiff Buffinton was

injured by paying a premium for the Baby Foods that have no or de minimis value—or whose

value was at least less than what she paid for the Baby Food—based on the presence of the

alleged heavy metals, chemicals, and toxins.

          19.   Plaintiff Constance Venable is a resident of the State of Tennessee, and purchased

Defendant’s Baby Foods. Prior to purchasing the Baby Foods, Plaintiff Venable saw



                                                 6
       Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 7 of 63




Defendant’s nutritional claims on the packaging, including “natural[],” the “Stage”

representations, and “real food for babies,” which she relied on in deciding to purchase the Baby

Foods. During that time, based on Defendant’s omissions and the false and misleading claims,

warranties, representations, advertisements and other marketing by Defendant, Plaintiff Venable

was unaware that the Baby Foods contained any level of heavy metals, chemicals or toxins, and

would not have purchased the food if that was fully disclosed, or she would not have paid as

much for the Baby Foods if that information was fully disclosed. Plaintiff Venable was injured

by paying a premium for the Baby Foods that have no or de minimis value—or whose value was

at least less than what she paid for the Baby Food—based on the presence of the alleged heavy

metals, chemicals, and toxins.

       20.     As the result of Defendant’s negligent, reckless, and/or knowingly deceptive

conduct as alleged herein, Plaintiffs were injured when they paid the purchase price or a price

premium for the Baby Foods that did not deliver what was promised. They paid the premium

price on the assumption that the labeling of the Baby Foods was accurate and that it was healthy,

superior quality, natural, and safe for babies and children to ingest. Plaintiffs would not have

paid this money had they known that the Baby Foods contained any levels of the heavy metals,

chemicals and/or toxins. Plaintiffs were further injured because the Baby Foods that they

purchased have no or de minimis value—or a value that was at least less than what they paid for

the Baby Food—based on the presence of the alleged heavy metals, chemicals and toxins.

Damages can be calculated through expert testimony at trial. Further, should Plaintiffs encounter

the Baby Foods in the future, they could not rely on the truthfulness of the packaging, absent

corrective changes to the packaging and advertising of the Baby Foods.




                                                 7
       Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 8 of 63




       21.     Defendant Beech-Nut Nutrition Company (“Beech-Nut”) is incorporated in New

York. Its headquarters and principal place of business is located at One Nutritious Place,

Amsterdam, New York 12010.

       22.     Defendant formulates, develops, manufactures, labels, distributes, markets,

advertises, and sells the Baby Foods under the baby food brand names Beech-Nut throughout the

United States, including in this District, during the Class Period (defined below). The

advertising, labeling, and packaging for the Baby Foods, relied upon by Plaintiffs were prepared,

reviewed, and/or approved by Defendant and its agents, and were disseminated by Defendant

and its agents through marketing, advertising, packaging, and labeling that contained the

misrepresentations alleged herein. The marketing, advertising, packaging, and labeling for the

Baby Foods were designed to encourage consumers to purchase the Baby Foods and reasonably

misled the reasonable consumer, i.e., Plaintiffs and the Class, into purchasing the Baby Foods.

Defendant owns, manufactures, and distributes the Baby Foods, and created, allowed,

negligently oversaw, and/or authorized the unlawful, fraudulent, unfair, misleading, and/or

deceptive labeling and advertising for the Baby Foods. Defendant is responsible for sourcing

ingredients, manufacturing the products, and conducting all relevant quality assurance protocols,

including testing, for the ingredients and finished Baby Foods.

                                 FACTUAL ALLEGATIONS

  I.   THE BABY FOODS

       23.     The Baby Foods include the following:




                                                8
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 9 of 63




   (a) Beech-Nut Rice Single Grain Baby Cereal – Stage 1;




                                      9
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 10 of 63




   (b) Beech-Nut Organics Oatmeal Whole Grain Baby Cereal – Stage 1;




                                    10
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 11 of 63




   (c) Beech-Nut Organics Prunes;




   (d) Beech-Nut Naturals Prunes;




                                    11
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 12 of 63




   (e) Beech-Nut Organics Pear, Kale, & Cucumber




   (f) Beech-Nut Organics Apple, Raspberries, & Avocado




                                    12
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 13 of 63




   (g) Beech-Nut Organics Apple, Kiwi, & Spinach




   (h) Beech-Nut Organics Banana, Cinnamon, & Granola




                                    13
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 14 of 63




   (i) Beech-Nut Organics Pears




   (j) Beech-Nut Organics Sweet Potatoes




                                    14
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 15 of 63




   (k) Beech-Nut Classics Sweet Carrots – Stage 2;




   (l) Beech-Nut Organics Just Carrots – Stage 1;




                                      15
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 16 of 63




   (m) Beech-Nut Naturals Just Sweet Potatoes – Stage 1;




   (n) Beech-Nut Organics Just Sweet Potatoes – Stage 1;




                                     16
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 17 of 63




   (o) Beech-Nut Classics Sweet Potatoes – Stage 2;




   (p) Beech-Nut Classics Sweet Peas – Stage 2;




                                     17
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 18 of 63




   (q) Beech-Nut Naturals Just Butternut Squash – Stage 1;




   (r) Beech-Nut Organic Just Pumpkin – Stage 1;




                                     18
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 19 of 63




   (s) Beech-Nut Organic Just Apples – Stage 1;




   (t) Beech-Nut Naturals Bananas – Stage 1;




                                     19
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 20 of 63




   (u) Beech-Nut Naturals Beets, Pear & Pomegranate – Stage 2;




   (v) Beech-Nut Naturals Sweet Corn and Green Beans;




                                     20
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 21 of 63




   (w) Beech-Nut Naturals Carrots;




   (x) Beech-Nut Naturals Green Beans;




                                     21
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 22 of 63




   (y) Beech-Nut Naturals Apple and Blackberries;




   (z) Beech-Nut Naturals Pear;




                                     22
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 23 of 63




   (aa)     Beech-Nut Naturals Apple and Kale;




   (bb)     Beech-Nut Naturals Pineapple, Pear, and Avocado;




                                   23
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 24 of 63




   (cc)     Beech-Nut Naturals Sweet Potato;




   (dd)     Beech-Nut Naturals Apple;




                                   24
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 25 of 63




   (ee)       Beech-Nut Naturals Apple, Pumpkin, and Cinnamon;




   (ff) Beech-Nut Naturals Spinach, Zucchini, and Peas;




                                      25
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 26 of 63




   (gg)     Beech-Nut Naturals Mango




                                 26
       Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 27 of 63




 II.    MISLEADING CLAIMS AND OMISSIONS

              A. Natural

        24.      The following images are some representative examples of Defendant’s “natural”

claim on the Baby Foods’ packaging:




                                               27
     Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 28 of 63




             B. “Stage” Representations

       25.      The following images are some representative examples of Defendant’s “Stage”

claim on the Baby Foods’ packaging:




                                              28
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 29 of 63




             C. “Real Food for Babies”

       26.      The following images are some representative examples of Defendant’s “Real

Food for Babies” claim on the Baby Foods’ packaging:




             D. Omissions

       27.      As discussed above, Defendant’s Baby Food packaging also misleadingly omitted

the presence, or risk of, heavy metals and perchlorate. Defendant intentionally omitted

disclosure of the presence or risk of these substances in order to induce and mislead reasonable

consumers like Plaintiffs to purchase the Baby Food at premium prices.




                                               29
       Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 30 of 63




III.     THE PRESENCE OF HEAVY METALS AND/OR PERCHLORATE AT ANY
         LEVEL WOULD BE MATERIAL TO A REASONABLE CONSUMER DUE TO
         THE INHERENT AND KNOWN RISKS OF CONSUMPTION AND/OR
         EXPOSURE.

               A. Heavy Metals

         28.      At all times during the Class Period, Defendant knew or should have known that

the Baby Foods contained heavy metals, had a risk of containing heavy metals, and/or were not

sufficiently tested for heavy metals. During this time, Defendant omitted any reference to the

presence, or the risk of the presence, of heavy metals from the Baby Foods’ packaging.

         29.      Defendant knew or should have known that heavy metals were a potentially

dangerous contaminant that pose health risks to babies and children. Defendant knew or should

have known that the standards for the presence of heavy metals in baby food have become

increasingly stringent in recent years.

         30.      Defendant knew or should have known that it owed consumers a duty of care to

prevent, or at the very least, minimize, the presence, or risk of, of heavy metals in the Baby

Foods.

         31.      Defendant knew or should have known that it owed consumers a duty of care to

adequately test for heavy metals in the Baby Foods.

         32.      Defendant knew that consumers purchased the Baby Foods based on the

reasonable expectation that Defendant manufactured the Baby Foods to the highest standards to

be safe and healthy for consumption by babies. Defendant knew or should have known that

consumers reasonably inferred that Defendant would hold the Baby Foods to the highest

standards for preventing the presence, or risk, of heavy metals and for testing for heavy metals.

         33.      A recent congressional report from the Subcommittee on Economic and

Consumer Policy found that many of the products by the country’s largest commercial baby food

                                                 30
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 31 of 63




manufacturers, including Beech-Nut, “contain significant levels of toxic heavy metals, including

arsenic, lead, cadmium and mercury, which can endanger infant neurological development.”5

        34.     The Food and Drug Administration (“FDA”) and the World Health Organization

(“WHO”) have declared arsenic, lead, cadmium, and mercury “dangerous to human health,

particularly to babies and children, who are most vulnerable to their neurotoxic effects.”6

        35.     Arsenic, lead, mercury, and cadmium, four heavy metals found in the Baby

Foods, are neurotoxins. Exposures to these four heavy metals “diminish quality of life, reduce

academic achievement, and disturb behavior, with profound consequences for the welfare and

productivity of entire societies.”7

        36.     The four heavy metals “can harm a baby’s developing brain and nervous system”

and cause negative impacts such as “the permanent loss of intellectual capacity and behavioral

problems like attention-deficit hyperactivity disorder (ADHD).”8 Even in trace amounts found in

food, these heavy metals can alter the developing brain and erode a child’s IQ.9

        37.     Research continues to confirm that exposures to food containing arsenic, lead,

mercury, and cadmium causes “troubling risks for babies, including cancer and lifelong deficits

in intelligence[.]”10


5
 Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
February 4, 2021).
6
 See Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and
Mercury, Staff Report (“House Report”), Subcommittee on Economic and Consumer
Policy of the Committee on Oversight and Reform, at 2, February 4, 2021, available at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
7
  Healthy Babies Bright Futures Report, at 13.
8
  Healthy Babies Bright Futures Report, at 6.
9
  Id. at 1.
10
   Id. at 1.
                                                 31
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 32 of 63




Arsenic

       38.     The Baby Foods may contain arsenic which, when exposed to children early in

life, causes “cognitive deficits among school-age children exposed early in life, and neurological

problems in adults who were exposed to arsenic-poisoned milk as infants.”11 “There is no

evidence that the harm caused by arsenic is reversible.”12 Arsenic exposure also creates a risk of

“respiratory, gastrointestinal, haematological, hepatic, renal, skin, neurological and

immunological effects, as well as damaging effects on the central nervous system[.]”13

       39.     Based on the risks associated with exposure to higher levels of arsenic, both the

U.S. Environmental Protection Agency ("EPA") and U.S. Food and Drug Administration

("FDA") have set standards for the allowable limit of arsenic at 10 parts per billion ("ppb") for

human consumption in apple juice (regulated by the FDA) and drinking water (regulating by the

EPA).14




11
   Id. at 13.
12
   Id.
13
   House Report, at 10 (quoting Miguel Rodríguez-Barranco et al., Association of Arsenic,
Cadmium and Manganese Exposure with Neurodevelopment and Behavioural Disorders in
Children: A Systematic Review and Meta-Analysis (June 1, 2013) (online at
https://pubmed.ncbi.nlm.nih.gov/23570911/)).
14
   The FDA has taken action based on consumer products exceeding this limit, including testing
and sending warning letters to the manufacturers. See, e.g., Warning Letter from FDA to Valley
Processing, Inc. (June 2, 2016), https://www.fda.gov/iceci/enforcementactions/warningletters
/2016/ucm506526.htm.
                                                 32
       Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 33 of 63




        40.    Moreover, the FDA has set the maximum allowable arsenic levels in bottled water

at 10 ppb of inorganic arsenic.15 The FDA is also considering limiting the action level for arsenic

in rice cereals for infants to 100 ppb.16

        41.    Beech-Nut set an internal specifical limit of 3,000 ppb inorganic arsenic for

certain ingredients and, as a result, used ingredients “with as much as 913.4 ppb arsenic” and

“routinely used ingredients that exceeded 300 ppb total arsenic[.]”17

Lead

        42.    The Baby Foods also may contain lead, which is another carcinogen and

developmental toxin known to cause health problems.

        43.    Lead exposure can seriously harm children’s brain and nervous systems and is

associated with a range of negative health outcomes including “behavioral problems, decreased

cognitive performance, delayed puberty, and reduced postnatal growth.”18

        44.    Exposure to lead in food builds up over time. Buildup can and has been

scientifically demonstrated to lead to the development of chronic poisoning, cancer,

developmental, and reproductive disorders, as well as serious injuries to the nervous system, and

other organs and body systems.




15
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
February 4, 2021).
16
   FDA, Draft Guidance for Industry: Inorganic Arsenic in Rice Cereals for Infants: Action Level
(Apr. 2016), https://www.fda.gov/downloads/Food/GuidanceRegulation/GuidanceDocuments
RegulatoryInformation/UCM493152.pdf.
17
   House Report, at 17.
18
   House Report, at 11.
                                                33
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 34 of 63




       45.     Even very low exposure levels to lead “cause lower academic achievement,

attention deficits and behavior problems. No safe level of exposure has been identified.”19

       46.     One study found that “children age 0 to 24 months lose more than 11 million IQ

points from exposure to arsenic and lead in food.20 Additionally, studies have established a link

between lead exposure and Attention-Deficit/Hyperactivity Disorder (ADHD).21

       47.     Although there is no federal standard for lead in baby food, health experts,

including the American Academy for Pediatrics, the Environmental Defense Fund, and

Consumer Reports, have agreed that lead in baby foods should not exceed 1 ppb.22 “The

European Union has set the maximum lead level in infant formula to 20 ppb.”23

       48.     Beech-Nut set an internal specifical limit of 5,000 ppb for lead in certain

ingredients, which far surpasses any existing regulatory standard in existence.24

       49.     The Baby Foods used ingredients containing as much as 886.9 ppb lead and

“ingredients with high lead content, including 483 that contained over 5 ppb lead, 89 that

contained over 15 ppb lead, and 57 that contained over 20 ppb lead.”25




19
   Healthy Babies Bright Futures Report, at 13; ENVIRONMENTAL DEFENSE FUND, Lead in food:
A hidden health threat, https://www.edf.org/sites/default/files/edf_lead_food_report_final.pdf
20
   Id. at 7.
21
   House Report, at 12 (citing Gabriele Donzelli et al., The Association Between Lead and
Attention-Deficit/Hyperactivity Disorder: A Systematic Review (Jan. 29, 2019) (online at
www.mdpi.com/1660-4601/16/3/382/htm)).
22
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
February 4, 2021).
23
   Id.
24
   House Report, at 38.
25
   House Report, at 3.
                                                34
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 35 of 63




       50.     Defendant only tested its ingredients, not its finished products, for lead and sold

products with significant amounts of lead.26

Mercury

       51.     The Baby Foods also may contain mercury, which increases the risk for

cardiovascular disease and can cause vision, intelligence, and memory problems for children

exposed in utero. Exposure to mercury has been linked to higher risk of lower IQ scores and

intellectual disability.27 Mercury exposure at two and three years of age has been positively

associated with autistic behaviors among pre-school age children.28

       52.     The EPA has set a maximum mercury level in drinking water to 2 ppb.29

       53.     Defendant does not test its ingredients or finished products for mercury.30

Cadmium

       54.     Finally, the Baby Foods may contain cadmium which has been observed to cause

anemia, liver disease, and nerve or brain damage in animals eating or drinking cadmium.

       55.     Cadmium is linked to neurotoxicity, cancer, and kidney, bone, and heart damage.

Scientists have reported a “tripling of risk for learning disabilities and special education among

children with higher cadmium exposures, at levels common among U.S. children[.]”31

Cadmium, like lead, “displays a troubling ability to cause harm at low levels of exposure.”32 The

U.S. Department of Health and Human Services has determined that cadmium and cadmium




26
   House Report, at 22.
27
   Healthy Babies Bright Futures Report, at 14.
28
   House Report, at 12-13.
29
   House Report, at 32.
30
   House Report, at 33.
31
   Healthy Babies Bright Futures Report, at 14.
32
   Id.
                                                  35
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 36 of 63




compounds are known human carcinogens and the EPA has likewise determined that cadmium is

a probable human carcinogen.33

       56.     The EPA has set a maximum cadmium level in drinking water to 5 ppb, the FDA

has set a maximum level in bottled water to 5 ppb, and the WHO set a maximum cadmium level

in drinking water to 3 ppb.34

       57.     Beech-Nut set an internal specifical limit of 3,000 ppb for cadmium in certain

ingredients, which far surpasses any existing regulatory standard in existence.35

       58.     Despite its excessively high cadmium limit, Beech-Nut sold eleven products that

surpassed its limit, including potato containing 119.6, 143.5, and 148.4 ppb cadmium.36

       59.     Beech-Nut “routinely used high-arsenic additives and ingredients containing up to

344 ppb cadmium.”37 The Baby Foods used “105 ingredients that tested over 20 ppb

cadmium.”38

       60.     Indeed, the FDA has acknowledged that “exposure to [these four heavy] metals

are likely to have the most significant impact on public health” and has prioritized them in

connection with its heavy metals workgroup looking to reduce the risks associated with human

consumption of heavy metals.39




33
   ATSDR, Public Health Statement: Cadmium (Sept. 2012),
https://www.atsdr.cdc.gov/phs/phs.asp?id=46&tid=15.
34
   House Report, at 29.
35
   House Report, at 38 (emphasis added).
36
   House Report, at 38.
37
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
February 4, 2021).
38
   House Report, at 3.
39
   FDA, Metals, https://www.fda.gov/Food/FoodborneIllnessContaminants/Metals/default.htm.
                                                36
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 37 of 63




       61.     Despite the known risks of exposure to these heavy metals, Defendant has

negligently, recklessly, and/or knowingly sold the Baby Foods without disclosing they may

contain levels of arsenic, mercury, cadmium and lead to consumers like Plaintiffs.

       62.     Additionally, Defendant knew or should have been aware that a consumer would

be feeding the Baby Foods multiple times each day to his or her child, making it the primary

source of food for the child. This leads to repeated exposure of the heavy metals to the child.

       63.     Defendant has wrongfully and misleadingly advertised and sold the Baby Foods

without any label or warning indicating to consumers that these products contain heavy metals,

or that these toxins can over time accumulate in the baby's body to the point where poisoning,

injury, and/or disease can occur.

       64.     Defendant’s omissions are material, false, misleading, and reasonably likely to

deceive the public. This is true especially considering the long-standing campaign by Defendant

to market the Baby Foods as healthy, safe, and high-quality to induce consumers, such as

Plaintiffs, to purchase the products. For instance, Defendant markets the Baby Foods as

“natural,” appropriate for certain “Stage[s]” (i.e., 4+ months, 6+ months etc.) and “real food for

babies,” both on the products' packaging and on Defendant’s websites.

       65.     Using such descriptions and promises makes Defendant’s advertising campaign

deceptive based on presence, or risk of, of heavy metals in the Baby Foods. Reasonable

consumers, like Plaintiffs, would consider the mere presence or risk of heavy metals in the Baby

Foods as a material fact in considering what baby food products to purchase. Defendant’s

above-referenced statements, representations, partial disclosures, and omissions are false,

misleading, and crafted to deceive the public as they create an image that the Baby Foods are

healthy, safe, high-quality and free of contaminants such as arsenic and lead. Moreover,



                                                37
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 38 of 63




Defendant knew or should have reasonably expected that the presence, or risk, of heavy metals

in its Baby Foods is something an average consumer would consider in purchasing baby food.

Defendant’s representations and omissions are false, misleading, and reasonably likely to

deceive the public.

       66.      Moreover, reasonable consumers, such as Plaintiffs and other members of the

Classes (as defined herein), would have no reason to believe and/or anticipate that the Baby

Foods are not “natural,” appropriate for consumption by a baby in the stated “Stage,” or “real

food for babies.” Non-disclosure and/or concealment of the presence, or risk of, heavy metals in

the Baby Foods coupled with the misrepresentations alleged herein by Defendant suggesting that

the food is appropriate for consumption by babies is intended to and does, in fact, cause

consumers to purchase a product Plaintiffs and members of the class would not have bought if

the true quality was disclosed. As a result of these false or misleading statements and omissions,

Defendant has generated substantial sales of the Baby Foods.

       67.      Plaintiffs brings this action individually and on behalf of all other similarly

situated consumers who purchased the Baby Foods, in order to cause the disclosure of the

presence, or risk, of heavy metals that pose a known risk to infants in the Baby Foods, to correct

the false and misleading perception Defendant has created in the minds of consumers that the

Baby Foods are high quality, safe, and healthy, and to obtain redress for those who have

purchased the Baby Foods.

             B. Perchlorate

       68.      At all times during the Class Period, Defendant knew or should have known that

the Baby Foods contained perchlorate, were at risk of containing perchlorate, and/or were not




                                                  38
        Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 39 of 63




sufficiently tested for perchlorate. During this time, Defendant omitted any reference to the

presence or risk of perchlorate from the Baby Foods’ packaging.

          69.    Defendant knew or should have known that perchlorate is a potentially dangerous

contaminant that poses health risks to babies and children.

          70.    Defendant knew or should have known that it owed consumers a duty of care to

prevent, or at the very least, minimize, the presence of perchlorate in the Baby Foods.

          71.    Defendant knew or should have known that it owed consumers a duty of care to

adequately test for perchlorate in the Baby Foods.

          72.    Defendant knew that consumers purchased the Baby Foods based on the

reasonable expectation that Defendant manufactured the Baby Foods to the highest standards to

be safe and healthy for consumption by babies. Defendant knew or should have known that

consumers reasonably inferred that Defendant would hold the Baby Foods to the highest

standards for preventing the presence or risk of perchlorate and for testing for perchlorate.

          73.    Perchlorate disrupts thyroid functions that are crucial to brain development.

Perchlorate has been “linked to IQ loss among children born to mothers with thyroid

dysfunction.”40

          74.    The levels of perchlorate in children’s food has increased significantly from 2005.

Perchlorate—which is both a naturally occurring and manmade chemical—was approved by the

FDA in 2005 for use as an antistatic in plastic food packaging. In 2016, the FDA expanded the

approval to cover dry food handling equipment. Hypochlorite bleach, which is used to disinfect

food processing equipment, can also create perchlorate as a product of degradation.




40
     Healthy Babies Bright Futures Report, at 8.
                                                   39
        Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 40 of 63




         75.    The dangers of perchlorate in human food are recognized by the FDA.41

         76.    Still, certain Baby Foods are sold by Defendant that may contain levels of

perchlorate.

         77.    Despite the risk and/or actual presence of these unnatural and potentially harmful

chemicals, Defendant prominently warrants, claims, features, represents, advertises, or otherwise

markets the Baby Foods as “natural,” appropriate for consumption by a baby in the stated

“Stage,” and “real food for babies” and fails to disclose the presence, or risk of, heavy metals and

perchlorate.

IV.      DEFENDANT FALSELY ADVERTISES THE BABY FOODS AS NUTRITIOUS
         AND HEALTHY WHILE OMITTING ANY MENTION OF THE RISK AND/OR
         ACTUAL INCLUSION OF HEAVY METALS AND PERCHLORATE.

         78.    Defendant formulates, develops, manufactures, labels, packages, distributes, markets,

advertises, and sells its extensive Beech-Nut lines of baby food products across the United States,

including the Baby Foods.

         79.    Defendant positions the Baby Food as “natural and organic products that are free

from artificial preservatives, colors and flavors” to place them within the premium category of baby

food.

         80.    Defendant has represented a commitment to using real and simple ingredients.

Indeed, the packaging emphasizes to consumers that the Baby Foods are natural or organic and

represent that there is “[n]othing artificial added.”




41
   FDA, Exploratory Survey Data on Perchlorate in Food 2004-2005,
https://www.fda.gov/food/chemicals/exploratory-survey-data-perchlorate-food-2004-2005
(“Human exposure to sufficient doses of perchlorate can interfere with iodide uptake into the
thyroid gland, disrupting its functions and potentially leading to a reduction in the production of
thyroid hormones.”).
                                                    40
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 41 of 63




        81.     Defendant had a duty to ensure the Baby Food lived up to these representations

and marketing positioning the Baby Food as high-quality and premium. As such, Defendant

knew or should have known that the Baby Foods had a high risk and/or actually included heavy

metals, perchlorate, and/or unnatural or other ingredients that do not conform to the products’

labels, packaging, advertising, and statements, including only natural, organic, or “real food”

ingredients.

        82.     Defendant specifically promises on its website that it tests its foods “for up to 255

pesticides and heavy metals (like lead, cadmium, arsenic and other nasty stuff).” As such, Defendant

knew or should have known that the Baby Foods contained, or had a risk of containing, heavy

metals, perchlorate, and/or unnatural or other ingredients.

        83.     Based on these false representations, Defendant charges a premium, knowing that

the claimed natural make-up of the Baby Foods (as well as all of the other alleged false and/or

misleading representations discussed herein) is something an average consumer would consider

as a reason in picking a more expensive baby food product. By negligently and/or deceptively

representing, marketing, and advertising the Baby Foods as natural, and safe for babies’

consumption, Defendant wrongfully capitalized on, and reaped enormous profits from,

consumers’ strong preference for premium natural baby food products.

        84.     Additionally, Defendant knew or should have known that its ingredients, and the

final products, could contain materials such as toxins, heavy metals, and perchlorate, and yet

they did not test all ingredients and finished products, including the Baby Foods, for such

materials.

        85.     The Baby Foods are available at numerous retail and online outlets throughout the

United States, including in Pennsylvania and Rhode Island.



                                                   41
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 42 of 63




       86.        Third-party testing has made clear that the Baby Foods may in fact contain levels

of both heavy metals and/or perchlorate.

       87.        As a result of Defendant’s omissions, a reasonable consumer would have no

reason to suspect the risk and/or presence of heavy metals and/or unnatural or other ingredients

that do not conform to the labels, packaging, advertising, and statements in the Baby Foods

without conducting his or her own scientific tests, or reviewing third-party scientific testing of

these products.

       88.        Defendant has wrongfully and misleadingly advertised and sold the Baby Foods

without any label or warning indicating to consumers that these products may contain heavy

metals, perchlorate, and/or unnatural or other ingredients that do not conform to the labels,

packaging, advertising, and statements, or that these toxins can accumulate over time in the

baby’s body to the point where poisoning, injury, and/or disease can occur.

 V.    DEFENDANT HAD KNOWLEDGE AND NOTICE OF ITS BREACHES OF ITS
       EXPRESS AND IMPLIED WARRANTIES.

       89.        Defendant had sufficient notice of its breaches of express warranties. Defendant

has, and had, exclusive knowledge of the physical and chemical makeup of the Baby Foods.

Defendant also had exclusive knowledge of its suppliers and whether any of them supplied

ingredients at risk for containing perchlorate.

       90.        Additionally, Defendant received notice of the contaminants in its baby food

products, including the Baby Foods, through the Healthy Babies Bright Futures nonprofit

organization, which found levels of heavy metals and perchlorate in its Baby Food products.




                                                  42
        Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 43 of 63




         91.    Defendant previously released a response, posted on its website, to a study of lead

contamination in baby food products by the Environmental Defense Fund.42 In that response,

Defendant stated that the report was based on data from “before Beech-Nut introduced a

completely new line of products and revamped our sourcing standards. In fact, all the Beech-Nut

products listed in the report have either been reformulated or discontinued.”

         92.    That same response stated, “Our goal is to minimize the number of heavy metals

in our products through testing and partnering with our suppliers to identify the areas of the

country and specific farms with the lowest levels possible.” This response discusses the source

of lead, cadmium, and arsenic, and what Defendant contends to be acceptable levels of those

heavy metals in baby food products.

         93.    In that same response, Defendant boasted, “[a]ll our products meet or exceed the

FDA draft guidance for inorganic arsenic in rice cereals.”

         94.    Defendant did not change its packaging or labeling to include a disclaimer that the

Baby Foods contained, or may contain, any levels of heavy metals.

VI.      PRIVITY EXISTS WITH THE PLAINTIFFS AND THE PROPOSED CLASS.

         95.    Defendant knew that consumers such as Plaintiffs and the proposed Classes

would be the end purchasers of the Baby Foods and the target of its advertising and statements.

         96.    Defendant intended that the warranties, advertising, labeling, statements, and

representations would be considered by the end purchasers of the Baby Foods, including

Plaintiffs and the proposed Classes.

         97.    Defendant directly marketed to Plaintiffs and the proposed Classes through

statements on its website, labeling, advertising, and packaging.



42
     https://www.beechnut.com/beech-nut-edf-response/.
                                                43
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 44 of 63




       98.     Plaintiffs and the proposed Classes are the intended beneficiaries of the expressed

and implied warranties.

                               CLASS-ACTION ALLEGATIONS

       99.     Plaintiffs bring this action individually and on behalf of the following Classes

pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:

       All persons in the United States who, from October 1, 2015, to the present,
       purchased the Baby Foods for household or business use, and not for resale (the
       "Class").

       100.    Plaintiffs Henry and Jackson bring this action individually and on behalf of the

following Pennsylvania Sub-Class:

       All persons who are citizens of the Commonwealth of Pennsylvania who, from October 1,
       2015, to the present, purchased the Baby Foods for household or business use, and not for
       resale (the “Pennsylvania Sub-Class”).

       101.    Plaintiff Dias and Buffinton bring this action individually and on behalf of the

following Rhode Island Sub-Class:

       All persons who are citizens of the State of Rhode Island who, from October 1, 2015, to
       the present, purchased the Baby Foods for household or business use, and not for resale
       (the “Rhode Island Sub-Class”).

       102.    Plaintiff Venable bring this action individually and on behalf of the following

Tennessee Sub-Class:

       All persons who are citizens of the State of Rhode Island who, from October 1, 2015, to
       the present, purchased the Baby Foods for household or business use, and not for resale
       (the “Tennessee Sub-Class”).

       103.    Excluded from the Class and Sub-Classes are the Defendant, any parent

companies, subsidiaries, and/or affiliates, officers, directors, legal representatives, employees,

co-conspirators, all governmental entities, and any judge, justice, or judicial officer presiding

over this matter.



                                                 44
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 45 of 63




       104.    This action is brought and may be properly maintained as a class action. There is

a well-defined community of interests in this litigation and the members of the Class are easily

ascertainable. Purchasers of the Baby Foods can identify their purchases through receipts, store

rewards programs, and their own testimony.

       105.    The members in the proposed Class are so numerous that individual joinder of all

members is impracticable, and the disposition of the claims of the members of all Class members

in a single action will provide substantial benefits to the parties and Court.

       106.    Questions of law and fact common to Plaintiffs and the Classes include, but are

not limited to, the following:

           a. whether Defendant owed a duty of care to Plaintiffs and the Classes;

           b. whether Defendant knew or should have known that the Baby Foods contained, or
              may contain, heavy metals;

           c. whether Defendant knew or should have known that the Baby Foods contained, or
              may contain, perchlorate;

           d. whether Defendant wrongfully represented and continues to represent that the
              Baby Foods are natural and safe for human infant consumption;

           e. whether Defendant wrongfully represented and continues to represent that the
              Baby Foods are healthy, superior quality, nutritious and safe for consumption;

           f. whether Defendant wrongfully represented and continues to represent that the
              Baby Foods are natural;

           g. whether Defendant wrongfully represented and continues to represent that the
              Baby Foods appropriate for consumption by various “Stage[s]” of babies;

           h. whether Defendant wrongfully represented and continues to represent that the
              manufacturing of the Baby Foods are subjected to rigorous standards, including
              testing for heavy metals;

           i. whether Defendant wrongfully failed to disclose that the Baby Foods contained,
              or may contain, heavy metals and/or perchlorate;

           j. whether Defendant’s representations in advertising, warranties, packaging, and/or
              labeling are false, deceptive, and misleading;


                                                 45
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 46 of 63




           k. whether those representations are likely to deceive a reasonable consumer;

           l. whether a reasonable consumer would consider the presence, or risk of, heavy
              metals and/or perchlorate as a material fact in purchasing baby food;

           m. whether Defendant had knowledge that those representations were false,
              deceptive, and misleading;

           n. whether Defendant continues to disseminate those representations despite
              knowledge that the representations are false, deceptive, and misleading;

           o. whether a representation that a product is healthy, superior quality, nutritious and
              safe for consumption and does not contain arsenic, mercury, cadmium, lead
              and/or perchlorate is material to a reasonable consumer;

           p. whether Defendant’s representations and descriptions on the labeling of the Baby
              Foods are likely to mislead, deceive, confuse, or confound consumers acting
              reasonably;

           q. whether Defendant violated the laws of the Commonwealth of Pennsylvania;

           r. whether Defendant violated the laws of the State of Rhode Island;

           s. whether Defendant breached its express warranties;

           t. whether Defendant breached its implied warranties;

           u. whether Defendant engaged in unfair trade practices;

           v. whether Defendant engaged in false advertising;

           w. whether Defendant’s conduct was negligent per se;

           x. whether Defendant made negligent and/or fraudulent misrepresentations and/or
              omissions;

           y. whether Plaintiffs and the members of the Class are entitled to actual, statutory,
              and punitive damages; and

           z. whether Plaintiffs and members of the Class are entitled to declaratory and
              injunctive relief.

       107.    Defendant engaged in a common course of conduct giving rise to the legal rights

sought to be enforced by Plaintiffs individually and on behalf of the other members of the

Classes. Identical statutory violations and business practices and harms are involved. Individual



                                               46
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 47 of 63




questions, if any, are not prevalent in comparison to the numerous common questions that

dominate this action.

        108.   Plaintiffs’ claims are typical of those of the members of the Classes in that they

are based on the same underlying facts, events, and circumstances relating to Defendant’s

conduct.

        109.   Plaintiffs will fairly and adequately represent and protect the interests of the

Classes, have no interests incompatible with the interests of the Classes, and have retained

counsel competent and experienced in class action, consumer protection, and false advertising

litigation.

        110.   Class treatment is superior to other options for resolution of the controversy

because the relief sought for each member of the Classes is small such that, absent representative

litigation, it would be infeasible for members of the Classes to redress the wrongs done to them.

        111.   Questions of law and fact common to the Classes predominate over any questions

affecting only individual members of the Class.

        112.   As a result of the foregoing, class treatment is appropriate.

                                     CLAIMS FOR RELIEF

                                     COUNT I
 Breach of Express Warranty Against Defendant on Behalf of the Class (or, alternatively,
                                the State Subclasses)

        113.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

        114.   Defendant marketed and sold the Baby Foods into the stream of commerce with the

intent that the Baby Foods would be purchased by Plaintiffs and the Class.

        115.   Defendant expressly warranted, advertised, and represented to Plaintiffs and the Class

that its Baby Foods are:

                                                 47
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 48 of 63




            a. Natural;

            b. Appropriate for certain “Stage[s]” of babies; and

            c. “real food for babies”

         116.   Defendant made these express warranties regarding the Baby Foods’ quality,

ingredients, and fitness for consumption in writing through its website, advertisements, and

marketing materials and on the Baby Foods’ packaging and labels. These express warranties became

part of the basis of the bargain that Plaintiffs and the Class entered into upon purchasing the Baby

Foods.

         117.   Defendant’s advertisements, warranties, and representations were made in

connection with the sale of the Baby Foods to Plaintiffs and the Class. Plaintiffs and the Class

relied on Defendant’s advertisements, warranties, and representations regarding the Baby Foods

in deciding whether to purchase Defendant’s products.

         118.   Defendant’s Baby Foods do not conform to Defendant’s advertisements,

warranties and representations in that they:

            a. Are not natural or suitable for consumption by human infants; and

            b. Contain, or may contain, levels of various heavy metals and/or perchlorate;

         119.   Defendant was on notice of this breach as they were aware of the included heavy

metals and/or perchlorate in the Baby Foods and based on the public investigation by the Healthy

Babies Bright Futures report that showed its baby food products as unhealthy.

         120.   Privity exists because Defendant expressly warranted to Plaintiffs and the Class

through the warranting, packaging, advertising, marketing, and labeling that the Baby Foods

were healthy, natural, and suitable for consumption and by failing to make any mention of heavy

metals, perchlorate, and/or unnatural or other ingredients.




                                                  48
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 49 of 63




        121.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class have

suffered actual damages in that they purchased Baby Foods that were worth less than the price they

paid and they would not have purchased at all had they known of the risk and/or presence of heavy

metals, perchlorate, and/or unnatural or other ingredients that do not conform to the products’ labels,

packaging, advertising, and statements.

        122.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available thereunder for Defendant’s

failure to deliver goods conforming to their express warranties and resulting breach.

                                      COUNT II
Breach of Implied Warranty of Merchantability Against Defendant on Behalf of the Class
                       (or, alternatively, the State Subclasses)

        123.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

        124.    Defendant is a merchant engaging in the sale of goods to Plaintiffs and the Class.

        125.    There was a sale of goods from Defendant to Plaintiffs and the Class.

        126.    At all times mentioned herein, Defendant manufactured or supplied the Baby Foods,

and prior to the time the Baby Foods were purchased by Plaintiffs and the Class, Defendant impliedly

warranted to them that the Baby Foods were of merchantable quality, fit for their ordinary use

(consumption by babies), and conformed to the promises and affirmations of fact made on the Baby

Foods’ containers and labels, including that the food was natural and safe and appropriate for human

infant consumption. Plaintiffs and the Class relied on Defendant’s promises and affirmations of

fact when they purchased the Baby Foods.

        127.    The Baby Foods were not fit for their ordinary use, consumption by babies, and

did not conform to Defendant’s affirmations of fact and promises as they contained, or were at




                                                  49
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 50 of 63




risk of containing, heavy metals, perchlorate, and/or unnatural or other ingredients or

contaminants that do not conform to the packaging.

       128.     The Baby Foods did not conform to Defendant’s affirmations of fact that they

were natural because they contained the chemical perchlorate.

       129.     Defendant breached its implied warranties by selling Baby Foods that failed to

conform to the promises or affirmations of fact made on the container or label as each product

contained heavy metals, perchlorate, and/or unnatural or other ingredients or contaminants that

do not conform to the packaging.

       130.     Defendant was on notice of this breach, as it was aware of the heavy metals

and/or perchlorate included, or at risk, in the Baby Foods, and based on the public investigation

by Healthy Babies Bright Futures that showed Defendant’s baby food products as unhealthy and

contaminated.

       131.     Privity exists because Defendant impliedly warranted to Plaintiffs and the Class

through the warranting, packaging, advertising, marketing, and labeling that the Baby Foods

were natural, and suitable for consumption by babies, and by failing to make any mention of

heavy metals, perchlorate, and/or unnatural or other ingredients.

       132.     As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they have purchased Baby Food that is worth less than the

price they paid and that they would not have purchased at all had they known of the presence or

risk of heavy metals, perchlorate, and/or unnatural or other ingredients.

       133.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys' fees, costs, and any other just and proper relief available thereunder for Defendant’s

failure to deliver goods conforming to their implied warranties and resulting breach.



                                                 50
       Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 51 of 63




                                     COUNT III
Fraudulent Misrepresentation Against Defendant on Behalf of the Class (or, alternatively,
                                the State Subclasses)

        134.     Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

        135.     Defendant falsely represented to Plaintiffs and the Class that their Baby Foods

are:

             (a) Natural;

             (b) Appropriate for certain “Stage[s]” of babies; and

             (c) “real food for babies.”

        136.     Defendant intentionally, knowingly, and recklessly made these misrepresentations

to induce Plaintiffs and the Class to purchase its Baby Foods.

        137.     Defendant knew that their representations about the Baby Foods were false in that

the Baby Foods contained, or were at risk of containing, levels of heavy metals, perchlorate,

and/or unnatural or other ingredients that do not conform to the products’ labels, packaging,

advertising, and statements. Defendant allowed its packaging, labels, advertisements,

promotional materials, and websites to intentionally mislead consumers, such as Plaintiffs and

the Class.

        138.     Plaintiffs and the Class did in fact rely on these misrepresentations and purchased

the Baby Foods to their detriment. Given the deceptive manner in which Defendant advertised,

represented, and otherwise promoted the Baby Foods, Plaintiffs’ and the Class’s reliance on

Defendant’s misrepresentations was justifiable.

        139.     As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Baby Foods that were worth less than the

price they paid and that they would not have purchased at all had they known of the risk and/or

                                                  51
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 52 of 63




presence of heavy metals, perchlorate, and/or unnatural or other ingredients that do not conform

to the products’ labels, packaging, advertising, and statements.

       140.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                    COUNT IV
 Fraud by Omission Against Defendant on Behalf of the Class (or, alternatively, the State
                                    Subclasses)

       141.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       142.    Defendant concealed from and failed to disclose to Plaintiffs and the Class that

their Baby Foods contained, or were at risk of containing, heavy metals, perchlorate, and/or

unnatural or other ingredients that do not conform to the products’ labels, packaging, advertising,

and statements.

       143.    Defendant was under a duty to disclose to Plaintiffs and the Class the true quality,

characteristics, ingredients and suitability of the Baby Foods because: (1) Defendant was in a

superior position to know the true state of facts about its products; (2) Defendant was in a

superior position to know the actual ingredients, characteristics, and suitability of the Baby

Foods for consumption by babies; and (3) Defendant knew that Plaintiffs and the Class could not

reasonably have been expected to learn or discover that the Baby Foods were misrepresented in

the packaging, labels, advertising, and websites prior to purchasing the Baby Foods.

       144.    The facts concealed or not disclosed by Defendant to Plaintiffs and the Class are

material in that a reasonable consumer would have considered them important when deciding

whether to purchase the Baby Foods.




                                                 52
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 53 of 63




       145.    Plaintiffs and the Class justifiably relied on the Defendant’s omissions to their

detriment. The detriment is evident from the true quality, characteristics, and ingredients of the

Baby Foods, which is inferior when compared to how the Baby Foods are advertised and

represented by Defendant.

       146.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Baby Foods that were worth less than the

price they paid and that they would not have purchased at all had they known of the risk and/or

presence of heavy metals, perchlorate, and/or unnatural or other ingredients that do not conform

to the products’ labels, packaging, advertising, and statements.

       147.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                      COUNT V
 Negligent Misrepresentation Against Defendant on Behalf of the Class (or, alternatively,
                                 the State Subclasses)

       148.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       149.    Defendant had a duty to Plaintiffs and the Class to exercise reasonable and

ordinary care in the formulation, testing, manufacture, marketing, distribution, and sale of the

Baby Foods.

       150.    Defendant breached its duty to Plaintiffs and the Class by formulating, testing,

manufacturing, advertising, marketing, distributing, and selling products to Plaintiffs and the

Class that do not have the ingredients, qualities, characteristics, and suitability for consumption

as advertised by Defendant and by failing to promptly remove the Baby Foods from the

marketplace or to take other appropriate remedial action.



                                                 53
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 54 of 63




       151.    Defendant knew or should have known that the ingredients, qualities, and

characteristics of the Baby Foods were not as advertised or suitable for their intended use,

consumption by infants, and were otherwise not as warranted and represented by Defendant.

Specifically, Defendant knew or should have known that: (1) certain Baby Foods were not

natural because they contained, or were at risk of containing, levels of perchlorate; (2) the Baby

Foods were not nutritious, superior quality, pure, natural, healthy and safe for consumption

because they contained, or had a risk of containing, levels of heavy metals, perchlorate, and/or

other unnatural ingredients or contaminants that do not conform to the packaging; (3) the Baby

Foods were adulterated, or at risk of being adulterated, by heavy metals and perchlorate; and (4)

the Baby Foods were otherwise not as warranted and represented by Defendant.

       152.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Baby Foods that were worth less than the

price they paid and that they would not have purchased at all had they known they contained, or

were at risk of containing, heavy metals, perchlorate, and/or unnatural or other ingredients that

do not conform to the products’ labels, packaging, advertising, and statements.

       153.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available.

                                    COUNT VI
 Unjust Enrichment Against Defendant on Behalf of the Class (or, alternatively, the State
                                    Subclasses)

       154.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.




                                                 54
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 55 of 63




       155.    Substantial benefits have been conferred on Defendant by Plaintiffs and the Class

through the purchase of the Baby Foods. Defendant knowingly and willingly accepted and

enjoyed these benefits.

       156.    Defendant either knew or should have known that the payments rendered by

Plaintiffs and the Class were given and received with the expectation that the Baby Foods would

have the qualities, characteristics, ingredients, and suitability for consumption represented and

warranted by Defendant. As such, it would be inequitable for Defendant to retain the benefit of

the payments under these circumstances.

       157.    Defendant’s acceptance and retention of these benefits under the circumstances

alleged herein make it inequitable for Defendant to retain the benefits without payment of the

value to Plaintiffs and the Class.

       158.    Plaintiffs and the Class are entitled to recover from Defendant all amounts

wrongfully collected and improperly retained by Defendant, plus interest thereon.

       159.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                       COUNT VII
    Violation of Pennsylvania Unfair Trade Practices and Consumer Protection Law,
73 Pa. Cons. Stat. Ann. §§201-1 et seq. (the “UTPCPL”) on Behalf of Plaintiffs Henry and
                         Jackson and the Pennsylvania Sub-Class

       160.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       161.    Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, 73 Pa.

Cons. Stat. Ann. §§201-1 et seq. (the “UTPCPL”) makes unlawful “unfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

       162.    Defendant is a manufacturer, marketer, seller, and distributor of the Baby Foods.

                                                 55
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 56 of 63




       163.    Defendant markets and sells the Baby Foods with express warranties created on

the Products’ packaging, labeling, advertisements, marketing literature, and website regarding

the qualities, ingredients, and benefits of the Baby Foods.

       164.    Plaintiffs Henry and Jackson and the Pennsylvania Sub-Class purchased the Baby

Foods for personal, household, or family use.

       165.    Defendant misrepresented the quality of the Baby Foods and the ingredients

contained therein on its labels in violation of the UTPCPL.

       166.    Defendant’s deceptive, false and misleading statements deceived Plaintiffs Henry

and Jackson and Pennsylvania Sub-Class members and deceived a substantial segment of the

target consumer audience in violation of the UTPCPL.

       167.    The conduct described above and throughout this Complaint took place within the

Commonwealth of Pennsylvania and constitutes unfair methods of competition or unfair or

deceptive acts or practices pursuant to §§201-2(4)(v), (vii), and (xxi) of the UTPCPL.

       168.    In violation of the UTPCPL, Defendant omitted and concealed material facts from

Plaintiffs Henry and Jackson and other Pennsylvania Sub-Class members regarding the quality,

characteristics, and benefits of the Baby Foods.

       169.    The omissions and misrepresentations described herein were likely to deceive

consumers into purchasing the Baby Foods.

       170.    Defendant knew or reasonably should have known that its representations about

the Baby Foods were false, that the Baby Foods contained, or were at risk of containing, heavy

metals, chemicals or toxins, and otherwise were not as warranted and represented by Defendants.




                                                   56
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 57 of 63




       171.    Defendant knew or should have known, at the time the Baby Foods left its control

that they contained heavy metals, chemicals or toxins, and were not made of ingredients fit for

consumption by babies.

       172.    Defendant’s deception is material as it influenced purchasing and payment

decisions.

       173.    Plaintiffs Henry and Jackson and Pennsylvania Sub-Class members have been

damaged as a direct and proximate result of defendant’s deceptive and unfair practices.

       174.    Defendant intended that Plaintiffs Henry and Jackson and other Pennsylvania

Sub-Class members rely on its representations, as their reliance was crucial to Defendant being

able to command a premium for the Baby Foods.

       175.    Defendant deceived and continues to deceive consumers about the quality and

ingredients of its Baby Foods as well as the fitness of these products for ingestion by babies.

This conduct constitutes unfair or deceptive acts or practices within the meaning of the UTPCPL.

This illegal conduct by Defendant is continuing, with no indication that it will cease.

       176.    Defendant’s actions in connection with the manufacture and distribution of the

Baby Foods as set forth herein, evidence a lack of good faith, honesty in fact, and observance of

fair dealing so as to constitute unconscionable commercial practices, in violation of the

UTPCPL.

       177.    Defendant acted willfully, knowingly, intentionally, unconscionably, and with

reckless indifference when it committed these acts of consumer fraud.

       178.    Defendant intended that Plaintiffs Henry and Jackson and the other Pennsylvania

Sub-Class members rely on the acts of concealment, omissions and misrepresentations regarding




                                                57
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 58 of 63




the nature of the Baby Foods so that Plaintiffs Henry and Jackson and the other Pennsylvania

Sub-Class members would purchase the Baby Foods.

        179.      Plaintiffs Henry and Jackson and the other Pennsylvania Sub-Class members

relied on the acts of concealment, omissions, and misrepresentations regarding the nature of the

Baby Foods.

        180.      Plaintiffs Henry and Jackson and the other Pennsylvania Sub-Class members, had

Defendant disclosed to them all material information regarding the Baby Foods, would have

considered the omitted information material to their decision to purchase the Baby Foods at the

price they paid.

        181.      As a direct proximate result of Defendant’s misrepresentations and omissions,

Plaintiffs Henry and Jackson and the other members of the Pennsylvania Sub-Class suffered

direct economic loss by purchasing the Baby Foods at a premium, and unwarranted, price. Had

Plaintiffs Henry and Jackson and other members of the Pennsylvania Sub-Class known the heavy

metals, chemicals or toxins content of the Baby Foods, they would not have bought them, or they

would not have paid the premium price that they did.

        182.      Plaintiffs Henry and Jackson and Pennsylvania Sub-Class Members are entitled to

recover compensatory damages, plus interest, attorneys' fees, and costs.

        183.      Defendant’s conduct was intentional, willful, wanton, malicious, and egregious,

entitling Plaintiffs Henry and Jackson and members of the Pennsylvania Sub-Class to recover

actual compensatory and statutory damages, as well as attorneys’ fees and costs of suit, to the

fullest extent.




                                                  58
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 59 of 63




                                        COUNT VIII
Violation of Rhode Island’s Deceptive Trade Practices Act, R.I. Gen. Laws § 6 on Behalf of
               Plaintiffs Dias and Buffinton and the Rhode Island Sub-Class

          184.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

          185.   Rhode Island Deceptive Trade Practices Act § 6-13 et seq. prohibits deceptive

acts or practices in the conduct of any business, trade, or commerce.

          186.   In its sale of goods throughout Rhode Island, Defendant conducts business and

trade within the meaning and intendment of Rhode Island Deceptive Trade Act § 6-13.1-1.

          187.   Plaintiffs Dias and Buffinton are members of the Rhode Island Sub-Class are

consumers who purchased products from Defendant.

          188.   Defendant violated Rhode Island Deceptive Trade Act § 6-13.1-1(6) by

representing that its Baby Foods were:

          (a)     Natural;
          (b)    Appropriate for certain “Stage[s]” of babies;
          (c)    “real food for babies.”

          189.   This was deceptive because the Baby Foods contained, and/or had a material risk

of containing, heavy metals, perchlorate, and/or unnatural or other ingredients.

          190.   Defendant intentionally represented that the Baby Foods were of a particular

standard, grade, or quality when they were in fact adulterated and not fit for consumption by

babies.

          191.   The facts that Defendant concealed or misrepresented were material in that

Plaintiffs Dias and Buffinton and any reasonable consumer would have considered them when

deciding whether to purchase the Baby Foods.




                                                 59
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 60 of 63




       192.    Defendant’s conduct and omissions described herein repeatedly occurred in the

course of Defendant’s business and were capable of deceiving a substantial portion of the

consuming public.

       193.    Defendant has engaged and continues to engage in deceptive conduct in violation

of the Rhode Island Deceptive Trade Practices Act.

       194.    Defendant’s misrepresentations and deceptive acts or practices resulted in

Plaintiffs Dias and Buffinton and the Rhode Island Sub-Class suffering actual damages when

they purchased Baby Foods that were worth less than the price paid and that they would not have

purchased at all had they known of the presence, or risk of, heavy metals, perchlorate, and/or any

other ingredients or contaminants that do not conform to the packaging.

       195.    Defendant intended for Plaintiffs Dias and Buffinton and the members of the

Rhode Island Sub-Class to rely on its deceptive misrepresentations and conduct when purchasing

its Baby Foods.

       196.    As a direct and proximate result of these violations, Plaintiffs Dias and Buffinton

and the Rhode Island Sub-Class have been harmed, and that harm will continue unless Defendant

is enjoined from misrepresenting the quality and ingredients of its Baby Foods described herein.

       197.    Pursuant to R.I. Gen. Law Title 6, Plaintiffs Dias and Buffinton and the Rhode

Island Sub-Class seek injunctive and declaratory relief, full refund, actual and punitive damages,

and attorneys’ fees.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

prays for judgment against the Defendant as to each and every count, including:




                                                60
      Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 61 of 63




       A.      An order declaring this action to be a proper class action, appointing Plaintiffs and

their counsel to represent the Class, and requiring Defendant to bear the costs of class notice;

       B.      An order enjoining Defendant from selling the Baby Foods until the levels of

heavy metals and/or perchlorate are removed or full disclosure of the presence of such appears

on all labels, packaging, and advertising;

       C.      An order enjoining Defendant from selling the Baby Foods in any manner

suggesting or implying that they are healthy, natural, and safe for consumption;

       D.      An order requiring Defendant to engage in a corrective advertising campaign and

engage in further necessary affirmative injunctive relief, such as recalling existing products;

       E.      An order awarding declaratory relief, and any further retrospective or prospective

injunctive relief permitted by law or equity, including enjoining Defendant from continuing the

unlawful practices alleged herein, and injunctive relief to remedy Defendant’s past conduct;

       F.      An order requiring Defendant to pay restitution to restore all funds acquired by

means of any act or practice declared by this Court to be an unlawful, unfair, or fraudulent

business act or practice, untrue or misleading advertising, or a violation of law, plus pre- and

post-judgment interest thereon;

       G.      An order requiring Defendant to disgorge or return all monies, revenues, and

profits obtained by means of any wrongful or unlawful act or practice;

       H.      An order requiring Defendant to pay all actual and statutory damages permitted

under the counts alleged herein;

       I.      An order requiring Defendant to pay punitive damages on any count so allowable;

       J.      An order awarding attorney’s fees and costs, including the costs of pre-suit

investigation, to Plaintiffs and the Class; and



                                                  61
    Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 62 of 63




      K.     An order providing for all other such equitable relief as may be just and proper.

                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues so triable.



Dated: March 11, 2021                                s/     Miles Greaves
                                                     Miles Greaves
                                                     Kevin Landau
                                                     TAUS, CEBULASH & LANDAU,
                                                     LLP
                                                     80 Maiden Lane, Suite 1204
                                                     New York, NY 10038
                                                     (212) 931-0704
                                                     mgreaves@tcllaw.com
                                                     klandau@tcllaw.com

                                                     Daniel E. Gustafson
                                                     Amanda M. Williams
                                                     Raina C. Borrelli
                                                     Mary M. Nikolai
                                                     GUSTAFSON GLUEK PLLC
                                                     Canadian Pacific Plaza
                                                     120 South Sixth Street, Suite 2600
                                                     Minneapolis, MN 55402
                                                     Tel: (612) 333-8844
                                                     dgustafson@gustafsongluek.com
                                                     awilliams@gustafsongluek.com
                                                     rborrelli@gustafsongluek.com
                                                     mnikolai@gustafsongluek.com

                                                     Marc H. Edelson*
                                                     EDELSON LECHTZIN LLP
                                                     3 Terry Drive, Suite 205
                                                     Newtown, PA 18940
                                                     Tel: 215-867-2399 (work)
                                                     Medelson@edelson-law.com

                                                     Joshua H. Grabar*
                                                     GRABAR LAW OFFICE
                                                     One Liberty Place
                                                     1650 Market Street, Suite 3600

                                                62
Case 1:21-cv-00285-TJM-CFH Document 1 Filed 03/11/21 Page 63 of 63




                                    Philadelphia, PA 19103
                                    Tel: (267) 507-6085
                                    Fax: (267) 507-6048
                                    Jgrabar@grabarlaw.com

                                    Kenneth A. Wexler
                                    Kara A. Elgersma
                                    WEXLER WALLACE, LLP
                                    55 West Monroe, Suite 3300
                                    Chicago, Illinois 60603
                                    Tel: (312) 346-2222
                                    kaw@wexlerwallace.com
                                    kae@wexlerwallace.com

                                    Simon B. Paris
                                    Patrick Howard
                                    SALTZ, MONGELUZZI, &
                                    BENDESKY, P.C.
                                    1650 Market Street, 52nd Floor
                                    Philadelphia, PA 19103
                                    P: 215-575-3895
                                    sparis@smbb.com
                                    phoward@smbb.com

                                    Attorneys for Plaintiffs




                               63
